Citation Nr: 1822206	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-53 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Entitlement to a rating in excess of 70 percent for dysthymic disorder (DD) and major depressive disorder (MDD).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected DD and MDD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2018, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a rating in excess of 70 percent for DD and MDD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's COPD is not etiologically related to his active service or to a service connected disability.


CONCLUSION OF LAW

The criteria for service connection for COPD, to include as secondary to DD and MDD, have not been met.  38 U.S.C § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran nor his representative has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, Social Security Administration (SSA) records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with a VA respiratory examination in May 2013 and neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

No VA examination or medical opinion was requested in relation to the issue of secondary service connection for COPD.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c) (4). The third factor, in particular, has a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79  (2006).

Simply stated, and as will be discussed further below, the standards of McLendon are not met in this case, as there is no competent lay or medical evidence that even suggests that the Veteran's COPD may be related to his service-connected DD and MDD.  Thus remand for a VA examination or medical opinion is not necessary.

To this end, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274  (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  Here, the only evidence supporting the Veteran's contention are his own statements and testimony, which are insufficient to trigger the need for a VA examination. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran asserts that his service-connected DD and MDD caused or contributed to his smoking habit, which caused his COPD.  It is undisputed that the Veteran has a current diagnosis of COPD and is currently service-connected for DD and MDD.  As such, the critical question is whether there is a medical nexus establishing a connection between the Veteran's DD and MDD and his COPD. 

The Veteran testified before the Board in February 2018 that he began smoking at age 13 or 14.  He stated that cigarette smoking helped relieve anxiety which resulted from the sexual abuse he suffered as he was growing up.  He further testified that the military worsened his mental health and he believed it caused him to smoke more, and, thus, either worsen, or lead to the development of, his COPD.  Regarding the theory of secondary service connection for his COPD being related to his mental disability, the Veteran could not recall ever having been told this by a medical doctor, but, rather, testified that it was his personal belief that they were related.

The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the questions of etiology of COPD and a link between mental health and smoking, are medical determinations that are outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's COPD was aggravated by his service-connected psychiatric disabilities, the Board has not uncovered any credible medical evidence which supports such a connection and the Veteran lacks the medical expertise to render such an opinion.

Being that there is no credible medical evidence or competent lay evidence to support this theory of entitlement, service connection on a secondary basis for COPD is not warranted.

Regarding a direct service connection for COPD, the Veteran was afforded a VA respiratory examination in May 2013, which confirmed the Veteran had a diagnosis of COPD since June 2011.  At this VA examination, the Veteran reported smoking cigarettes and having done so since he was approximately 13 years old.  He stated that he smoked 2-3 packs per day while working as a trucker for 11 years after service and that he smoked about one pack a day while in service.  The examiner, having examined the Veteran in person and reviewed his claims file, opined that the Veteran's COPD was less likely than not incurred in or caused by service.  The examiner further explained that the Veteran had a history of heavy cigarette smoking which, by itself, was sufficient to account for his current COPD condition.  Further, the great bulk of the Veteran's cigarette smoking occurred after military service and radiographic imaging reports did not document evidence to confirm a diagnosis of asbestosis.  Lacking a diagnosis of asbestosis, the examiner stated that the Veteran's COPD could not be attributed to his asbestos exposure during service.  Furthermore, the examiner noted that the Veteran's separation examination noted no medical evidence of any respiratory condition when the Veteran separated from service.  This opinion has not been contradicted by any other credible medical opinion of record.

The Veteran's service treatment records show no diagnosis of COPD or any chronic respiratory disorders in services.  The Veteran was treated occasionally in service for acute respiratory conditions, but in-service chest x-rays were all normal.  Furthermore, by the time the Veteran separated from service, his lungs were found to be normal on his March 1988 separation examination, indicating that any respiratory conditions in service were transient and had resolved.  Of note, an August 1984 physical fitness test screening showed that the Veteran reported having smoked two packs of cigarettes a day for 12 years, which would indicate he began smoking at age 10. 

As noted, the condition was not actually diagnosed with COPD for approximately 23 years after service, and the Veteran's service treatment records do not contain any complaints, treatment, or diagnosis for COPD, or any other respiratory complaints upon separation from service.  The record does show that the Veteran had a heavy smoking habit that started around the age of 10 or 13 and continued for decades after he separated from service, and a VA examiner concluded that the Veteran's COPD was caused by smoking, not service.  Moreover, there is no medical indication to suggest that the Veteran's service connected psychiatric disability altered his smoking in any meaningful way so as to suggest that it caused or aggravated his COPD. 

As such, the weight of the evidence is against a finding that the Veteran's COPD is related to his active service, and service connection on a direct basis is also not warranted.


ORDER

Service connection for COPD is denied.


REMAND

The Veteran indicated at a February 2018 Board hearing that his mental health had significantly worsened since his last VA examination in May 2016.  VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  This should be done.  

The claim for TDIU is considered to be inextricably intertwined with the issue on remand, and it will be remanded as well.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records from June 2016 to the present.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his DD and MDD, to include the functional limitations on employment caused by the DD and MDD.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


